Case: 10-40175 Document: 00511373583 Page: 1 Date Filed: 02/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 7, 2011
                                     No. 10-40175
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HENRY MUNOZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:09-CR-484-2


Before REAVLEY, DENNIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Henry Munoz appeals the 151-month sentence he received following his
guilty plea conviction for conspiracy to possess with intent to distribute 1,084.4
kilograms of marijuana in violation of 21 U.S.C. §§ 841 and 846. Munoz argues
that the district court erred in denying his motion for a downward departure,
pursuant to U.S. Sentencing Guidelines Manual (U.S.S.G.) § 5K2.12,
maintaining his contention that he provided false testimony at his co-defendant’s



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-40175 Document: 00511373583 Page: 2 Date Filed: 02/07/2011

                                   No. 10-40175

trial under duress as a result of his co-defendant’s threats against the lives of his
family members.
      This court lacks jurisdiction to review the denial of a downward departure
motion made pursuant to U.S.S.G. § 5K2.12 unless the district court held a
mistaken belief that it lacked authority to depart. United States v. Lucas, 516
F.3d 316, 350-51 (5th Cir. 2008); United States v. Hernandez, 457 F.3d 416, 424
(5th Cir. 2006). Munoz does not argue, and the record does not indicate, that the
district court in this case mistakenly believed it was not authorized to grant the
motion. Consequently, this court lacks jurisdiction to review the denial of the
motion. See Lucas, 516 F.3d at 350-51; United States v. Buck, 324 F.3d 786,
797-98 (5th Cir. 2003).
      APPEAL DISMISSED.




                                         2